Citation Nr: 1525303	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-35 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left shoulder osteoarthritis.

4.  Entitlement to service connection for right shoulder osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2014.  During the hearing, the Veteran submitted additional evidence in the form of letters, pictures, and medical records.  He waived review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014).  Waiver of RO review of the additional evidence is also presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDING OF FACT

Hearing loss, tinnitus, and bilateral shoulder osteoarthritis are related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for left shoulder osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for right shoulder osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Hearing Loss and Tinnitus

The Veteran seeks service connection for hearing loss and tinnitus, both of which he asserts began during service.  The Veteran has provided multiple accounts of exposure to loud noise during service while working on and near jet engines on an aircraft carrier.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See also 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

Here, medical records showing current diagnoses of sensorineural hearing loss (including hearing impairment for VA purposes under 38 C.F.R. § 3.385 (2014)) and tinnitus and credible testimony of exposure to loud noise during is sufficient evidence of current disabilities and an in-service injury.  See, e.g., VA exam. (March 2013); Board hearing transcript (Mar. 2014).  Accordingly, this case turns on whether the current disabilities are related to exposure to loud noise during service.

Service treatment records (STRs) show that the Veteran's hearing acuity declined throughout service.  See STRs (Apr. 1971 & July 1973).

The Veteran testified that he has experienced hearing loss and ringing in his ears since service.  He also testified that he has never been exposed to loud noise quite like that on the aircraft carrier.

The Board finds that the Veteran is competent to report symptoms of decreased hearing acuity and ringing in the ears since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Additionally, the Board finds that the Veteran's report is credible in light of its rationality, consistency, and the manner in which it hangs together with other evidence.  See Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).  Specifically, the Veteran's report of loud noise exposure is consistent with his air carrier service and his report of hearing problems since service is consistent with STRs showing decreased hearing acuity throughout service.

In March 2013, a VA examiner opined that hearing loss and tinnitus were not related to service.  As to hearing loss, the rationale was that STRs show no change in hearing sensitivity; no evidence of problems with ear drums, ear drainage, tinnitus, acoustic trauma, or head injury; and that hearing was normal on separation from service.  As to tinnitus, the rationale was that it is most likely due to the Veteran's hearing loss.  The examiner explained that hearing loss is the most common cause of tinnitus and that there was no evidence of hearing loss on separation from service.  The examiner also stated that "[t]he Veteran has no hearing loss. . . .  The Veteran's hearing loss was acquired post-military service."

The Board finds that the VA examiner's opinions are inadequate.  First, the examiner failed to take into account lay statements of hearing problems and tinnitus since service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Second, the examiner reported no in-service threshold shift; however, a comparison of entrance and separation examinations reveals negative shifts at every threshold.  Accordingly, the examiner's opinion is based upon an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons, the March 2013 VA medical opinions regarding the etiology of the Veteran's current hearing loss and tinnitus are afforded no probative value.

In March 2014, a private audiologist opined that in-service exposure to loud noise cannot be ruled out as a potential cause of his current tinnitus and hearing loss.

The Board finds that the private audiologist's opinion is speculative.  Specifically, the inability to rule out in-service noise exposure as a potential cause, without more, is not sufficiently persuasive to support an award of benefits.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that "may well be" is speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that "could" without other rationale or supporting data is speculative).  A speculative medical opinion provides neither positive nor negative support for the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009).

Under the unique circumstances of this case, the Veteran's statements coupled with audiological evidence of decreased hearing acuity throughout service are afforded sufficient evidentiary value to support a nexus between his current hearing loss and tinnitus and his in-service loud noise exposure at least to an equipoise standard.  Resolving reasonable doubt in his favor, the Board finds that his hearing loss and tinnitus are related to his active military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Accordingly, service connection for hearing loss and tinnitus is warranted.

Shoulder Osteoarthritis

The Veteran also seeks service connection for left and right shoulder osteoarthritis, which he relates to heavy lifting during service.  The Veteran served as an ordinance man on an aircraft carrier off the shore of the Republic of Vietnam.  His primary duty was to lift extremely heavy bombs onto aircraft; all bombs under 1000 pounds were lifted by hand.  A fellow service member reported that the Veteran complained of shoulder pain in service, but that the crew was too busy to take breaks or go to sick bay.  See Buddy statement (Sept. 2012).  The Veteran testified that he has experienced shoulder problems since service.

After service, the Veteran performed jobs that required minimal physical labor.  In 2007, his shoulder problems flared when began working as a maintenance man, which required occasional heavy lifting.  He testified that he has never performed a civilian job as physically demanding as his military service.

Here, medical records showing shoulder osteoarthritis and credible testimony that the Veteran's military occupational specialty required nonstop heavy lifting are sufficient evidence of current disabilities and an in-service injury.  See, e.g., VA exam. (March 2013); Board hearing transcript (Mar. 2014).  Accordingly, this case turns on whether the current shoulder osteoarthritis is related to heavy lifting during service.  See, e.g., Davidson, 581 F.3d 1313.

In September 2012, Dr. Moran opined that repeatedly lifting heavy bombs in service undoubtable led to the development of premature osteoarthritis of the shoulders.

In March 2013, a VA examiner opined that it is less likely than not that the current shoulder osteoarthritis is related to service.  The rationale was that the Veteran did not seek treatment until more than 35 years after separation from service and that he did maintenance work, which required overhead lifting, for many years after service.  The examiner related the current shoulder problems to the Veteran's post-service occupations.

The Board finds that the evidence regarding whether the current shoulder osteoarthritis is related to service is in relative equipoise.  Although the VA medical opinion is at odds with that of Dr. Moran, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  At the least, the evidence with respect to whether the Veteran's shoulder osteoarthritis is related to service is in equipoise.  Resolving reasonable doubt in his favor, the Board finds that his shoulder osteoarthritis is related to his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accordingly, service connection for bilateral shoulder osteoarthritis is warranted.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for left shoulder osteoarthritis is granted.

Service connection for right shoulder osteoarthritis is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


